Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2021

                                       No. 04-21-00259-CR

                                    Bradley Paul SWEENEY,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 19-11-230-CRW
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
         On October 14, 2021, appellant filed a second unopposed motion for extension of time to file
brief. The motion is GRANTED. Appellant’s brief must be filed no later than December 1, 2021.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court